FORM OF PUT AND CALL AGREEMENT PUT AND CALL AGREEMENT (this “Agreement”) dated as of , 2010 between Vishay Precision Group, Inc., a Delaware corporation (the “Company”), the Put/Call Agent (as defined herein) and each of the holders of the Notes due December 13, 2102 (the “Notes”) issued by the Company. WHEREAS, Vishay Intertechnology issued notes (the “Vishay Intertechnology Notes”) pursuant to that certain Note Instrument dated as of December 13, 2002 (the “Vishay Intertechnology Note Instrument”); and WHEREAS, Vishay Intertechnology, American Stock Transfer & Trust Co. and the holders of the Vishay Intertechnology Notes entered into that certain Put and Call Agreement, dated as of December 13, 2002 (the “Vishay
